Mr. Justice McBride
delivered the opinion of the court.
The foregoing statement contains the material facts as we find them. To attempt to give the testimony, or even a synopsis of it, in detail would needlessly consume time and space. We are of the opinion that the court below found correctly that Mrs. Glenn Wood was not a party to any fraud against H. E. Wood’s creditors. There is no claim here that her doing business under the name of H. E. Wood & Co. misled any creditor into dealing with H. E. Wood personally, or extending credit to him in the belief that he was a member of the firm. In fact, there is no suggestion that Wood has ever contracted any debt since the arrangement between his wife and himself was entered into. Unless she was carrying on his business in her firm name for his benefit, she cannot be held to account to his creditors, and this fact is not shown by the evidence.
While transactions of this character, between husband and wife, will be more closely scrutinized than if they were between persons not related, yet the mere fact of such relationship is not of itself sufficient to justify the court in declaring them fraudulent. H. E. Wood had mechanical skill, but lacked education and business ability and money. Mrs. Wood had money, property, education, and business capacity. Wood’s ventures before this arrangement had always resulted in failure. When his wife put her property and brains into the business, it was a success. Here is the “proof of the pudding.” The woman had foresight enough to see that, by using her brains and thrift and employing her husband’s mechanical skill and industry, she could make a success of the business, and now that she has done so, in a small way, we are not inclined to turn the fruits of her enterprise over to her husband’s creditors. She has not employed her husband’s skill and industry without recompense to enrich herself, but has paid him, or contracted to pay him, $65 *288a month for his services, which is probably more than he ever earned in his life when contracting on his own account. We believe the testimony of Mrs. Glenn Wood to be true, and so accepting it conclude that the findings of the circuit court are correct. The decree is affirmed.
Affirmed.